  Case 4:19-cv-00291-RSB-CLR Document 50 Filed 07/20/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 JAY A. BLUM.,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-291

           v.

 SALLY HORTAN PERRY; UHS OF
 SAVANNAH, INC., doing business as Coastal
 Harbor Treatment Center, doing business as
 Coastal Behavioral Health Systems; and
 COASTAL HARBOR HEALTH SYSTEM,
 doing business as Coastal Harbor Treatment
 Center, doing business as Coastal Behavioral
 Health,

                Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s June 30, 2021, Report and Recommendation, (doc. 49), to which plaintiff has not filed an

objection. For the following reasons, the Court ADOPTS the Report and Recommendation as its

opinion.

       By Order of February 5, 2021, the Court directed Plaintiff to take all steps required by the

Federal Rules of Civil Procedure to dismiss Sally Hortan Perry as a defendant in this case and to

effect service on the remaining defendants. (Doc. 39). Due to an administrative error, the Court

was unable to confirm that Plaintiff timely received its February 5, 2021, Order and extended the

deadline for compliance to June 17, 2021. (Doc. 46). On June 14, 2021, Plaintiff filed a motion

to dismiss Perry and Coastal Harbor Health Systems. (Doc. 47). As discussed by the Magistrate

Judge in his Report and Recommendation, the motion does not comply with the requirements of
   Case 4:19-cv-00291-RSB-CLR Document 50 Filed 07/20/21 Page 2 of 2




the Federal Rules. (Doc. 49 at 2–4). Furthermore, plaintiff has failed to provide proof of service

for the remaining defendants. Fed. R. Civ. P. 4(l). As plaintiff has failed to serve the defendants

and to comply with the Court’s Order, dismissal is appropriate. Fed. R. Civ. P. 4(m) (dismissal

is mandatory when a plaintiff failed to timely serve pleadings on defendants); L.R. 41.1(b)

(authorizing dismissal of a complaint for lack prosecution where a litigant fails to comply with an

order of the Court); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962) (courts have

inherent authority to dismiss claims for lack of prosecution).

       Therefore, the Report and Recommendation is ADOPTED as the opinion of the Court

(Doc. 49).   Plaintiff’s Complaint is DISMISSED.         The Clerk of Court is DIRECTED to

CLOSE this case.

       SO ORDERED, this 20th day of July, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
